Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 8, 2018

                                          No. 04-18-00077-CV

                        In re Walker Schmidt and Awesome Services, LLC
                                  d/b/a South Texas Investments

                                    Original Mandamus Proceeding 1


Sitting: Sandee Bryan Marion, Chief Justice
         Marialyn Barnard, Justice
         Patricia O. Alvarez, Justice

       The Real Parties in Interests’ Motion for Extension of Time to File Response to Petition
for Writ of Mandamus is hereby GRANTED. Time is extended to March 30, 2018.

        It is so ORDERED on March 8, 2018.

                                                                    PER CURIAM


        ATTESTED TO: _____________________
                    Keith E. Hottle
                    Clerk of Court




1
 This proceeding arises out of Cause No. 14-03-0144-CVA, styled Schmidt Oilfield Services Venture and Berry
Contracting, LP d/b/a Bay, Ltd. v. Walker Schmidt, et al., pending in the 218th Judicial District Court, Bexar
County, Texas. The Honorable David Berchelmann signed the order at issue in this proceeding.